DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A drawn to claims 1, 4, 6-13, 16, 18, 19, 22 in the reply filed on 8/9/2022 is acknowledged.  Claims 3, 15 and 21 are deemed to be elected because claim 4 depends from claim 3, claim 16 depends from claim 15 and claim 22 depends from claim 21.
Claims 2, 5, 14, 17, 20, 23 are withdrawn from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/915,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of Application No. 16/915,539 include all the elements of rejected claim 1.
Claim of Instant Application No. 16/915,504
Claims of copending Application No. 16/915,539
1. A haptic actuator comprising: 
a housing; 
a stator coupled to a medial interior portion of the housing; 
a field member within the housing and having an opening receiving the stator therein, the field member comprising a frame and at least one permanent magnet carried by the frame; and 









at least one flexure coupled between an end of the frame and adjacent interior portions of the housing to permit reciprocal movement of the field member within the housing responsive to the stator.
1. A haptic actuator comprising: 
a housing; 
a stator coupled to a medial interior portion of the housing; and 
a field member movable within the housing and having an opening receiving the stator therein, the field member comprising a frame and at least one permanent magnet carried by the frame; 
the at least one permanent magnet comprising a plurality of side-by-side magnetic segments having alternating magnetic polarizations with at least one non-vertical magnetic polarization transition zone between adjacent magnetic segments.

7. The haptic actuator of claim 1, wherein the housing is an elongate housing, and the haptic actuator further comprising at least one flexure coupled between an end of the frame and adjacent interior portions of the elongate housing to permit reciprocal movement of the field member within the elongate housing responsive to the stator.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9, 19, 21, 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293).
As to claim 1, Miyazaki ‘293 shows (FIG. 2) A haptic actuator (vibration motor 100 para[0023]:1-3 capable of performing the claimed function of a haptic actuator) comprising: 
a housing 1; 
a stator 3 coupled to a medial interior portion of the housing 1; 
a field member 6 within the housing 1 and having an opening S1,S2,S3,S4 receiving the stator 3 therein, the field member 6 comprising a frame 61 and at least one permanent magnet M1,M2 carried by the frame 61 (the magnets M1,M2 are implied to be permanent because they have an unchanging polarity); and 
at least one flexure 7 coupled between an end of the frame 61 and adjacent interior portions of the housing 1 to permit reciprocal movement of the field member 6 within the housing 1 responsive to the stator 3 (para[0023],[0027],[0043]).
As to claim 3/1, Miyazaki ‘293 further shows (FIG. 2) the at least one permanent magnet M1,M2 comprises a first permanent magnet M1 on a first side of the opening S1,S2,S3,S4 and a second permanent magnet M2 on a second side of the opening S1,S2,S3,S4 opposite the first side of the opening S1,S2,S3,S4.
As to claim 4/3/1, Miyazaki ‘293 further shows (FIG. 2) the first permanent magnet M1 defines a first plurality of alternating magnetic poles 62A,63A,64A, and the second permanent magnet M2 defines a second plurality of alternating magnetic poles 62B,63B,64B oriented in alignment with the first plurality of alternating magnetic poles 62A,63A,64A (the magnet poles are aligned in the Y direction).

As to claim 6/1, Miyazaki ‘293 further shows (FIG. 2) the at least one permanent magnet M1,M2 defines a plurality of magnetic poles 62A,63A,64A,62B,63B,64B arranged in a Halbach array (Halbach array para[0034],[0038]).
As to claim 9/1, Miyazaki ‘293 further shows (FIG. 9):

    PNG
    media_image1.png
    608
    785
    media_image1.png
    Greyscale

the at least one flexure 7 has a wishbone shape and comprises two diverging arms 71,72 joined together at proximal ends 76 and having spaced distal ends 73,74 operatively coupled between the adjacent interior portions of the housing 1,12 and the end of the field member 6, respectively.
As to claim 19, Miyazaki ‘293 shows (FIG. 2) A method of making a haptic actuator (vibration motor 100 para[0023]:1-3 capable of performing the claimed function of a haptic actuator) comprising: 
mounting a stator 3 to a medial interior portion of a housing 1; and 
mounting a field member 6, comprising a frame 61 and at least one permanent magnet M1,M2 carried by the frame 61, within the housing 1 using at least one flexure 7 so that the stator 3 is received within an opening S1,S2,S3,S4 in the field member 6 to permit reciprocal movement of the field member 6 within the housing 1 responsive to the stator 1 (para[0023],[0027],[0043]; the magnets M1,M2 are implied to be permanent because they have an unchanging polarity).
As to claim 21/19, Miyazaki ‘293 further shows (FIG. 2) the at least one permanent magnet M1,M2 comprises a first permanent magnet M1 on a first side of the opening S1,S2,S3,S4 and a second permanent magnet M2 on a second side of the opening S1,S2,S3,S4 opposite the first side of the opening S1,S2,S3,S4.
As to claim 22/21/19, Miyazaki ‘293 further shows (FIG. 2) the first permanent magnet M1 defines a first plurality of alternating magnetic poles 62A,63A,64A, and the second permanent magnet M2 defines a second plurality of alternating magnetic poles 62B,63B,64B oriented in alignment with the first plurality of alternating magnetic poles 62A,63A,64A (the magnet poles are aligned in the Y direction).

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (US 2020/0052567, hereinafter Yamada).
As to claim 1, Yamada shows (FIG. 2,3,5) A haptic actuator (para[0022]) comprising: 
a housing 5; 
a stator 25 coupled to a medial interior portion of the housing 5; 
a field member 3 within the housing 5 and having an opening receiving the stator 25 therein, the field member 3 comprising a frame 41,42,50 and at least one permanent magnet 31 carried by the frame 50 (the magnets 31 are implied to be permanent because they have an unchanging polarity para[0039]); and 
at least one flexure 4 coupled between an end of the frame 41,42,50 and adjacent interior portions of the housing 1 to permit reciprocal movement of the field member 3 within the housing 5 responsive to the stator 25 (para[0024],[0029],[0041]).
As to claim 12/1, Yamada further shows (FIG. 2,3,4) at least one resilient stop member 44 carried by the frame 41,42,50 within the opening (para[0032]; FIG. 3 shows the elastically deformable dampers 44 in contact with the plates 41,42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati et al. (US 2017/0085165, hereinafter Hajati ‘165) in view of Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293).
As to claim 13, Hajati ‘165 shows (FIG. 2) An electronic device 20 comprising: 
a device housing 21; 
wireless communications circuitry 25 carried by the device housing 21; 
a haptic actuator 40; and
a controller 22 configured to perform a wireless communications function in cooperation with the wireless communications circuitry 25 and selectively operate the haptic actuator (para[0021],[0022],[0025]). 
Hajati does not show:
the haptic actuator comprising 
an actuator housing, 
a stator coupled to a medial interior portion of the actuator housing, 
a field member within the actuator housing and having an opening receiving the stator therein, the field member comprising a frame and at least one permanent magnet carried by the frame, and 
at least one flexure coupled between an end of the frame and adjacent interior portions of the actuator housing to permit reciprocal movement of the field member within the actuator housing responsive to the stator.
Miyazaki ‘293 shows (FIG. 2):
A haptic actuator (vibration motor 100 para[0023]:1-3 capable of performing the claimed function of a haptic actuator) comprising: 
an actuator housing 1; 
a stator 3 coupled to a medial interior portion of the actuator housing 1; 
a field member 6 within the actuator housing 1 and having an opening S1,S2,S3,S4 receiving the stator 3 therein, the field member 6 comprising a frame 61 and at least one permanent magnet M1,M2 carried by the frame 61 (the magnets M1,M2 are implied to be permanent because they have an unchanging polarity); and  
at least one flexure 7 coupled between an end of the frame 61 and adjacent interior portions of the actuator housing 1 to permit reciprocal movement of the field member 6 within the actuator housing 1 responsive to the stator 3 (para[0023],[0027],[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator 40 of Hajati to have the haptic actuator 40 comprising: 
an actuator housing 1; 
a stator 3 coupled to a medial interior portion of the actuator housing 1; 
a field member 6 within the actuator housing 1 and having an opening S1,S2,S3,S4 receiving the stator 3 therein, the field member 6 comprising a frame 61 and at least one permanent magnet M1,M2 carried by the frame 61; and  
at least one flexure 7 coupled between an end of the frame 61 and adjacent interior portions of the actuator housing 1 to permit reciprocal movement of the field member 6 within the actuator housing 1 responsive to the stator 3
as taught by Miyazaki ‘293, for the advantageous benefit of causing the field member 6 to vibrate in a lateral direction by energization control as taught by Miyazaki ‘293 (para[0043]) to provide haptic feedback to a user as taught by Hijati ‘165 (para[0025]) with supressed noise as taught by Miyazaki ‘293 (para[0010]).
As to claim 15/13, Hajati ‘165 in view of Miyazaki ‘293 was discussed above with respect to claim 13 except for the at least one permanent magnet comprises a first permanent magnet on a first side of the opening and a second permanent magnet on a second side of the opening opposite the first side of the opening.
Miyazaki ‘293 further shows (FIG. 2) the at least one permanent magnet M1,M2 comprises a first permanent magnet M1 on a first side of the opening S1,S2,S3,S4 and a second permanent magnet M2 on a second side of the opening S1,S2,S3,S4 opposite the first side of the opening S1,S2,S3,S4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator 40 of Hajati in view of Miyazaki ‘293 to have the at least one permanent magnet M1,M2 comprises a first permanent magnet M1 on a first side of the opening S1,S2,S3,S4 and a second permanent magnet M2 on a second side of the opening S1,S2,S3,S4 opposite the first side of the opening S1,S2,S3,S4 as taught by Miyazaki ‘293, for the advantageous benefit of causing the field member 6 to vibrate in a lateral direction by energization control as taught by Miyazaki ‘293 (para[0043]) to provide haptic feedback to a user as taught by Hijati (para[0025]) with supressed noise as taught by Miyazaki ‘293 (para[0010]).
As to claim 16/15/13, Hajati ‘165 in view of Miyazaki ‘293 was discussed above with respect to claim 15 except for the first permanent magnet defines a first plurality of alternating magnetic poles, and the second permanent magnet defines a second plurality of alternating magnetic poles oriented in alignment with the first plurality of alternating magnetic poles.
Miyazaki ‘293 further shows (FIG. 2) the first permanent magnet M1 defines a first plurality of alternating magnetic poles 62A,63A,64A, and the second permanent magnet M2 defines a second plurality of alternating magnetic poles 62B,63B,64B oriented in alignment with the first plurality of alternating magnetic poles 62A,63A,64A (the magnet poles are aligned in the Y direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator 40 of Hajati ‘165 in view of Miyazaki ‘293 to have the first permanent magnet M1 defines a first plurality of alternating magnetic poles 62A,63A,64A, and the second permanent magnet M2 defines a second plurality of alternating magnetic poles 62B,63B,64B oriented in alignment with the first plurality of alternating magnetic poles 62A,63A,64A as taught by Miyazaki ‘293, for the advantageous benefit of causing the field member 6 to vibrate in a lateral direction by energization control as taught by Miyazaki ‘293 (para[0043]) to provide haptic feedback to a user as taught by Hijati (para[0025]) with supressed noise as taught by Miyazaki ‘293 (para[0010]).
As to claim 18/13, Hajati ‘165 in view of Miyazaki ‘293 was discussed above with respect to claim 13 except for the at least one permanent magnet defines a plurality of magnetic poles arranged in a Halbach array.
Miyazaki ‘293 further shows (FIG. 2) the at least one permanent magnet M1,M2 defines a plurality of magnetic poles 62A,63A,64A,62B,63B,64B arranged in a Halbach array (Halbach array para[0034],[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator 40 of Hajati ‘165 in view of Miyazaki ‘293 to have the at least one permanent magnet M1,M2 defines a plurality of magnetic poles 62A,63A,64A,62B,63B,64B arranged in a Halbach array as taught by Miyazaki ‘293, for the advantageous benefit of causing the field member 6 to vibrate in a lateral direction by energization control as taught by Miyazaki ‘293 (para[0043]) to provide haptic feedback to a user as taught by Hijati (para[0025]) with supressed noise as taught by Miyazaki ‘293 (para[0010]).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293) in view of Mao (US 2018/0342937) and Umehara (US 2014/0202252 A1).
As to claim 7/1, Miyazaki ‘293 was discussed above with respect to claim 1 except for: 
a body between the at least one permanent magnet and the frame; and
the body is ferritic.
As to the first bullet, Mao shows FIG. 2 a yoke 220 between the at least one magnet 210 and the frame 230.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator of Miyazaki ‘293 to have a body 220 between the at least one permanent magnet and the frame as taught by Mao, for the advantageous benefits of improved space utilization and increased weight of the moving part as taught by mao (para[0014]).
As to the second bullet, Umehara teaches that the yoke 70 is iron (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator of Miyazaki ‘293 to have the body 220 is ferritic as taught by Umehara, for the advantageous benefit of the body 220 is a magnetic material as taught by Umehara (para[0042]) to improve the magnetic circuit.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293) in view of Hajati (US 2018/0059793, hereinafter Hajati ‘793).
As to claim 8/1, Miyazaki ‘293 was discussed above with respect to claim 1 except for the haptic actuator comprising a Hall effect sensor carried by the housing and configured to sense a position of the field member.
Hajati ‘793 discloses the haptic actuator comprising a Hall effect sensor 159 carried by the housing and configured to sense a position of the field member (para[0095],[0107]; is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic actuator of Miyazaki ‘293 to have a Hall effect sensor 159 carried by the housing 1 and configured to sense a position of the field member 6 as taught by Hajati ‘793, for the advantageous benefit of sensing a temperature of the field member 6 and driving the haptic actuator based on the temperature  as taught by Hajati ‘793 (para[0107]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293) in view of Iwasa (US 2006/0028072).
As to claim 10/1, Miyazaki ‘293 was discussed above with respect to claim 1 except for the housing comprises a non-ferritic material.
Iwasa shows (FIG. 6) the case 80 is a non-ferritic material (aluminum para[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing 1 of Miyazaki ‘293 to have the housing 1 comprises a non-ferritic material as taught by Iwasa, for the advantageous benefit of radiating heat from the interior of the housing 1 as taught by Iwasa (para[0016]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0241293, hereinafter Miyazaki ‘293) in view of Takahashi et al. (US 2020/0001326, hereinafter Takahashi).
As to claim 11/1, Miyazaki ‘293 was discussed above with respect to claim 1 except for the frame comprises tungsten.
Takahashi describes the movable-body main body 32 is formed of tungsten (para[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame 61 of Miyazaki ‘293 to have the frame 61 comprises tungsten as taught by Takahashi, for the advantageous benefit of having the frame 61 of a material with high specific gravity as taught by Takahashi (para[0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chun (US 2016/0336842 A1) shows a haptic actuator with a nonmagnetic body (para[0038]).
Miyazaki (US 2018/0236488 A1) shows a vibration motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832